Citation Nr: 0207944	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  96-39 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hysterectomy and 
bilateral salpingo-oophorectomy, including for ovarian cysts 
present prior to this surgery.  

(The issue of entitlement to an increased rating for cervical 
lymphadenopathy, currently evaluated as 10 percent disabling 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
March 1988.  

The present case arises from a September 1995 rating action, 
with which the veteran disagreed later the same month.  A 
hearing in connection with this appeal, at which the veteran 
and her spouse testified, was conducted at the RO in March 
1996, and the case was eventually forwarded to the Board of 
Veterans' Appeals (Board) in Washington, DC.  In February 
1998, the Board remanded the appeal for additional 
development.  In June 2000, the veteran and her husband 
appeared at a tele-video conference hearing conducted by the 
undersigned.  Thereafter, a transcript of this hearing was 
obtained and in a November 2000 decision, the Board denied 
the veteran's service connection claim.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court), and in July 2001, the 
Court, pursuant to a motion for Remand submitted by the 
General Counsel's Office on behalf of the Secretary of VA, 
vacated the Board's decision and remanded it to the Board for 
compliance with the instructions contained in the motion.  In 
October 2001, the Board wrote to the veteran at her address 
of record (with a copy to her representative) and provided a 
period of 90 days within which to submit additional argument 
and evidence in support of her appeal.  In February 2002, the 
veteran informed the Board that she did not receive the 
Board's October 2001 correspondence, and provided her 
new/current address.  The following month, the Board again 
wrote to the veteran, (with a copy to her service 
organization representative), and again provided her a period 
of 90 days within which to submit additional evidence and 
argument.  No further response was received from the veteran, 
although a "Written Brief Presentation" prepared by the 
veteran's representative was prepared and forwarded to the 
Board in June 2002.  Thereafter, the case was provided to the 
undersigned for her consideration.  

The Board is undertaking additional development on the claim 
for entitlement to an increased rating for cervical 
lymphadenopathy pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  Ovarian cysts were not shown during active service. 

3.  No competent medical evidence has been submitted into the 
record showing that the veteran's ovarian cysts, first shown 
after service, were linked to service or that the veteran's 
dysfunctional uterine bleeding with atypical endometrial 
hyperplasia and subsequent total abdominal hysterectomy with 
bilateral salpingo-oophorectomy is linked to service.  


CONCLUSION OF LAW

The veteran's hysterectomy and bilateral salpingo-
oophorectomy, including the ovarian cysts present prior to 
this surgery, were not incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board observes that the 
veteran was provided copies of a number of rating actions in 
which her claim on appeal was addressed.  These documents, 
together with the statement of the case and supplemental 
statements of the case set forth the law and regulations 
governing entitlement to service connection, identified the 
evidence considered in adjudicating the specific claim on 
appeal, and explained why the claim was denied.  Similarly, 
in the Board's 1998 Remand, the veteran was informed of the 
importance of submitting evidence linking the claimed 
condition to service, and the 2000 Board decision that was 
vacated likewise advised the veteran of the pertinent law and 
regulation in these types of cases, summarized the evidence 
of record in this case, and essentially explained what was 
considered lacking at the time, that would have otherwise 
permitted a grant of her claim.  While none of these 
documents set forth what evidence and information in 
connection with this claim would be obtained by the VA and 
which would have to be provided by the veteran, as will be 
discussed below, there is no indication that there is 
additional information or evidence relevant to this claim 
that has not been obtained and made part of the record.  
Accordingly, the Board concludes that the essential 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.   

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have been 
associated with the claims file, the relevant post service 
medical treatment records have been obtained, the veteran was 
examined for VA purposes in connection with this claim, and 
an opinion was obtained regarding whether there is any 
relationship between the claimed current disability and 
service.  The veteran has not indicated that there are any 
other records not associated with the claims file that could 
be obtained, and in this regard, it is observed that during 
the course of the claim's development, she indicated a number 
of times she would submit additional records and medical 
opinions.  After being given an opportunity to do so, 
however, the veteran made no such submissions.  Moreover, 
after her appeal to the Court, the Board provided an 
additional 90 days within which to submit additional 
evidence, but none has been presented or identified.  Under 
these circumstances, the Board finds that, as with the notice 
requirements of the VCAA, the development requirements of 
that law also have been met.  Therefore, the Board may 
proceed to address the merits of the veteran's claim.

To establish service connection for a particular disability, 
the facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

In this case, the veteran essentially contends that the 
source of her gynecological problems, including the 
development of ovarian cysts that she believes led to her 
1994 hysterectomy and bilateral salpingo-oophorectomy, may be 
traced to her military service.  More specifically, the 
veteran recalls that shortly before she was discharged from 
service, an ovarian cyst was discovered, and she believes 
that this condition and all of her subsequent gynecological 
problems were caused by the chemicals to which she was 
exposed in her capacity as an in-service liquid fuels 
maintenance specialist.    

A review of the veteran's service medical records reflects 
that the only occasion when consideration was given to a 
possible gynecological problem was during a routine 
examination in November 1987.  At that time, it was suspected 
that there was a mass on the right adnexa or uterus.  This 
finding prompted a referral to the OB/GYN Clinic in December 
1987.  The examination following this referral, however, 
revealed that there were no masses present, and the 
examiner's conclusion was "Normal GYN exam."  

Thereafter, no subsequently dated service medical records 
reflect any pertinent complaints, and none were expressed 
when the veteran filed her first claim for VA benefits in 
April 1988.  It was not until December 1990, more than two 
years after the veteran's service discharge, that post 
service medical records revealed the presence of ovarian 
cysts.  Thereafter, the record shows that in July 1993, the 
veteran was treated for dysfunctional uterine bleeding and 
menometrorrhagia by means of a fractional dilation and 
curettage, and that she ultimately underwent a total 
abdominal hysterectomy and bilateral salpingo-oophorectomy in 
January 1994.  This was necessary because of dysfunctional 
intrauterine bleeding secondary to atypical endometrial 
hyperplasia, and was preceded by a 6 month history of crampy 
pelvic pains, general weakness and fatigue unresponsive to 
medical management.  Significantly, none of these post 
service medical records contain any indication that those 
treating the veteran were of the opinion that her 
gynecological problems were related to service, to any in-
service complaints or findings, or to in-service fuel 
exposure occasioned by the veteran's military occupational 
specialty.  

The record also reflects that the veteran was examined for VA 
purposes in April 1998 in connection with her claim.  The 
physician who conducted that examination commented on the 
question of whether the veteran's exposure to fuel in service 
was related to the development of her ovarian cyst or the 
need for a hysterectomy, by saying that "[a]t this time it 
is unlikely that there is a relationship between the fuels 
and the development of the ovarian cyst o[r] the need for a 
hysterectomy."  Although not a particular model of clarity, 
this certainly cannot be read to reflect the view that there 
is a relationship between the veteran's disability and 
service, or even that it is as likely as not there is such a 
relationship.   

Since the record in this case does not contain medical 
evidence that demonstrates the presence of ovarian cysts or 
other gynecological problems leading to the veteran's 
hysterectomy until more than 2 years after the veteran's 
discharge from active service, and the record is devoid of 
any competent medical opinion linking the veteran's post-
service gynecological problems to service, it is the Board's 
view that the evidence fails to demonstrate that service 
connection for the claimed disability is warranted.  Simply 
stated, there is no competent evidence of a nexus between the 
veteran's active military service and the disability for 
which service connection is sought.  

In reaching this conclusion, the Board acknowledges the 
veteran's contentions that her gynecological problems must be 
related to service, and the efforts to which she went to 
research illnesses related to various chemicals found in 
fuels with which she worked in service is appreciated.  The 
veteran's conclusion, however, that her claimed disability is 
causally linked to service, is not supported by any of the 
medical evidence of record, and it does not appear from the 
literature she provided that the disability specifically at 
issue here has been linked to chemical exposure.  

This literature does show that "Menstrual pain and 
disorders" and "Ovarian atrophy" are symptoms of exposure 
to Benzene, a substance apparently found in many products, 
including jet fuel.  Likewise, the Board notes the study that 
indicated women exposed to Benzene vapors in a Polish factory 
in the 1960's experienced a prolonged and more intense 
bleeding in their menstrual cycles.  At the same time, 
however, it is not clear that the veteran's specific problems 
come under these categories, or that this information can be 
meaningfully applied to this specific veteran.  Moreover, no 
medical professional has actually linked this veteran's 
gynecological problems to Benzene exposure, and indeed, a 
medical professional who specifically addressed this question 
concluded that it was unlikely the veteran's development of 
ovarian cysts and her need for a hysterectomy, were related 
to her fuel exposure.  In view of this, the Board does not 
consider the evidence to approach being in relative equipoise 
on the fundamental question regarding the relationship 
between the disability at issue and service.  Accordingly, 
there remains no basis for establishing entitlement to 
service connection in this case.  

Sympathetic though we may be with the veteran's disability 
picture and her belief as to its origin, the Board is not 
competent to make any inferences as to medical etiology, or 
cause-and-effect, as to a claim for disability benefits 
without a solid foundation in the record, grounded in medical 
evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  As the 
veteran is not shown to possess any medical expertise, her 
contentions are not probative, and do not provide a basis 
upon which to establish a link between her service and her 
current disability.  Therefore, her contentions are of 
insufficient evidentiary weight to counter the medical 
evidence that either fails to show a link between the 
disability at issue and service; or explicitly shows that no 
relationship exists between the veteran's service and her 
disability.  The preponderance of the competent evidence of 
record is against the veteran's claim.  Under these 
circumstances, the Board finds that a basis upon which to 
grant service connection for hysterectomy and bilateral 
salpingo-oophorectomy, including for ovarian cysts present 
prior to this surgery has not been presented, and the appeal 
is denied.  


ORDER

Entitlement to service connection for hysterectomy and 
bilateral salpingo-oophorectomy, including ovarian cysts, is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

